.AUSTIN.-rExAR   78711


                   September14, 1976


The Honorable William R. Knight, Jr.         Opinion No. H-877
Secretary
Texas State Board of Dental Examiners        Re: Whether a member
718 Southwest Tower                          of the Dental Labora-
7th and Brazos Streets                       tory Advisory Board
Austin, Texas 78701                          is required to be a
                                             resident of the State
                                             of Texas.

Dear Dr. Knight:
     You have asked if an individual may continue to serve as
amember of the Dental Laboratory Advisory Board if he no longer
resides in Texas. You advise that one member of the Board
is moving his residence to the State of Colorado. We assume,
without deciding, that the individual is in fact a resident
of Colorado.
     Article 16, section 14 of the Texas Constitution provides:
          All civil officers shall reside within the
          State: and all district or county officers
          within their districts or counties, and
          shall keep their offices at such places as
          may be required by law; and failure to
          comply with this condition shall vacate
          the office so held.
     The Dental Laboratory Advisory Board is created in
section 6(b) of article 4551f, V.T.C.S. Its members are
clearly civil officers. Letter Advisory No. 63 (1973).




                           p. 3695
I .




      The Honorable William R. Knight, Jr. - page 2 (H-877)


           Accordingly, under the clear terms of the constitution
      a member of the Dental Laboratory Advisory Board who removes
      his residence outside of Texas vacates his office. See
      Prince v- Inman, 280 S.W.Zd 779 (Tex. Civ. App. -- Brmont
      mno      wrm     Cf. Whitmarsh s Buckle    324 S.W.Zd 298
      (Tex. Civ. App. --ouston   1959, no wri
                                        ---4-l   Lamb v. State,
      267 S.W.Zd 285 (Tex. Civ. App. -- San AntonmS)n,    no writ).
                           SUMMARY
               A member of the Dental Laboratory Advisory
               Board vacates his office when he removes
               his residence outside the State of Texas.
                                      Very truly yours,


                                      JdHN L. HILL
                                      Attorney General of Texas




      Opinion Committee




                                     p. 3696